ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable because the prior art of record fails to teach or suggest an acquisition method of acquiring peak timing at which a change in amount of light due to flicker of a light source has a minimum value, the method comprising: determining a division method of dividing the third image based on at least one of a reading direction in which an image signal is read from the image sensor, a metering area in an imaging area of the image sensor, and pixels constituting the image sensor; dividing the third image into a plurality of areas in a horizontal direction based on the determined division method; calculating the number of frames captured by the image sensor to detect the peak timing based on the flicker cycle and a time required for curtain speed of an electronic shutter included in the image sensor; causing the image sensor to continuously capture images to generate a plurality of pieces of image data based on the calculated number of frames; acquiring the first image from the plurality of pieces of image data; and acquiring the second image from the plurality of pieces of image data, in combination with the other elements of the claim.  The closest prior art of record, Takenaka et al. (United States Patent Application Publication 2014/0078358) teaches a method of determining a peak time of flicker which includes determining a number of required frame in step st106 of figure 2 and dividing an image using a set method.  Paragraph 24 teaches that the “number of the frames to be used for determining the existence or non-existence of the flicker ought to be determined according to the number of pixels and the number of the driving frequency of the solid-state imaging apparatus” and does not rely on curtain speed as part of the calculation.  Japanese Patent Application Publication 
Claims 2-7 are allowable due to their dependence on claim 1.
Claim 8 is a non-transitory computer readable recording medium variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claims 9-14 are allowable due to their dependence on claim 8.
Claim 15 is allowable because the prior art of record fails to teach or suggest an image apparatus comprising: a photometric controller configured to acquire peak timing at which a change in amount of light due to flicker of a light source has a minimum value, from the image, wherein the photometric controller is configured to: determine a division method of dividing the third image based on at least one of a reading direction in which an image signal is read from the image sensor, a metering area in an imaging area of the image sensor, and pixels constituting the image sensor; divide the third image into a plurality of areas in a horizontal direction based on the determined division method, calculate brightness of each area of the third image; acquire at least one of a brightest value of the brightness and a darkest value of the brightness; acquire peak timing based on a position of at least one of the area having the brightest value and the area having the darkest value in the third image; calculate the number of frames captured by the image sensor to detect the peak timing based on the flicker cycle and a time required for curtain speed of an electronic shutter included in the image sensor; cause the image sensor to continuously capture images to generate a plurality of pieces of image data based on the number of frames; acquire the first image from the plurality of pieces of image data; and acquire the second image from the plurality of pieces of image data, in combination with the other elements of the claim.  The closest prior art of record, Takenaka et al. (United States Patent Application Publication 2014/0078358) teaches a method of determining a peak time of flicker which includes determining a number of required frame in step st106 of figure 2 and dividing an image using a set method.  Paragraph 24 teaches that the “number of the frames to be used for determining the existence or non-existence of the flicker ought to be determined according to the number of pixels and the number of the driving frequency of the solid-state imaging apparatus” and does not rely on curtain speed as part of the calculation.  Hamada (Japanese Patent Application Publication 2012-094937) teaches discarding potential flicker determinations if the bright stripe candidate exceeds a threshold determined based on curtain speed, however the curtain speed is not used in “calculating the number of frames captured by the image sensor to detect the peak timing based on the flicker cycle and a time required for curtain speed of an electronic shutter included in the image sensor” as required by claim 1.  Therefore, the prior art of record fails to reasonably teach or suggest “a photometric controller configured to acquire peak timing at which a change in amount of light due to flicker of a light source has a minimum value, from the image, wherein the photometric controller is configured to: determine a division method of dividing the third image based on at least one of a reading direction in which an image signal is read from the image sensor, a metering area in an imaging area of the image sensor, and pixels constituting the image sensor; divide the third image into a plurality of areas in a horizontal direction based on the determined division method, calculate brightness of each area of the third image; acquire at least one of a brightest value of the brightness and a darkest value of the brightness; acquire peak timing based on a position of at least one of the area having the brightest value and the area having the darkest value in the third image; calculate the number of frames captured by the image sensor to detect the peak timing based on the flicker cycle and a time required for curtain speed of an electronic shutter included in the image sensor; cause the image sensor to continuously capture images to generate a plurality of pieces of image data based on the number of frames; acquire the first image from the plurality of pieces of image data; and acquire the second image from the plurality of pieces of image data” as currently claimed.
Claims 16-20 are allowable due to their dependence on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsumura (United States Patent Application Publication 2019/0037157) teaches a method for peak flicker detection.
Akagawa (Japanese Patent Application Publication 2017-126918) teaches a method for reducing flicker.
Ariga (United States Patent Application Publication 2016/0330359) teaches a method for peak flicker detection.
Ariga (United States Patent Application Publication 20150116537) teaches a method for peak flicker detection.
Izuta et al. (United States Patent Application Publication 2020/0344401) teaches a method of flicker correction in which the centers of the shutter speed and the curtain speed are set to match the peak of the flickering component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696